DETAILED ACTION
This Office action is in response to the application filed on July 21, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on July 21, 2021.  These drawings are accepted by the Examiner.

Claim Objections
Claim 18 is objected to because of the following informalities: it appears that “device; and” in line 2 should be “device.”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9-10, 12 and 20 of U.S. Patent No. 11, 101, 634 B2. 

U.S. Patent application 17/381,839 claims:
U.S. Pat. No. 11, 101, 634 B2 claims:
1. A personal electronic device comprising: a main printed circuit board having disposed thereon a power management unit configured to control a power regulator that powers the personal electronic device; one or more auxiliary circuits coupled to the main printed circuit board by one or more corresponding flexible printed circuits; and one or more temperature sensors each disposed on one of the flexible printed circuits; wherein the power management unit is configured to monitor the one or more temperature sensors, and to provide a warning in response to a monitored temperature or a rate of change of a monitored temperature exceeding a first threshold, the warning including one or more of visual, audible, or haptic feedback indicating an overtemperature warning to a user of the portable electronic device.

2. The personal electronic device of claim 1 wherein providing a warning in response to the monitored temperature or the rate of change of the monitored temperature exceeding a first threshold includes logging an overtemperature warning in a memory of the personal electronic device.

3. The personal electronic device of claim 1 wherein the power management unit is further configured to perform a shutdown of at least a portion of the personal electronic device in response to the monitored temperature or the rate of change of the monitored temperature exceeding a second threshold, the shutdown including providing one or more of visual, audible, or haptic feedback indicating an overtemperature shutdown to a user of the portable electronic device.
1. A personal electronic device comprising: a battery; a power regulator; a main printed circuit board having disposed thereon a power management unit configured to control the power regulator to power the personal electronic device from the battery; one or more auxiliary circuits coupled to the main printed circuit board by one or more flexible printed circuits corresponding to the one or more auxiliary circuits; and one or more temperature sensors, wherein each temperature sensor is disposed on one of the flexible printed circuits; wherein the power management unit is configured to monitor the one or more temperature sensors, provide a warning in response to a monitored temperature exceeding a first threshold, and to cause a shutdown of at least a portion of the personal electronic device in response to the monitored temperature exceeding a second threshold; and wherein the one or more temperature sensors are negative temperature coefficient resistors and the one or more negative temperature coefficient resistors are driven by a digitally programmable current source.

9. The personal electronic device of claim 1 wherein the power management unit is configured to provide a warning in response to a monitored temperature exceeding the first threshold by at least one of: logging an overtemperature warning in a memory of the personal electronic device; and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature warning.

10. The personal electronic device of claim 1 wherein the power management unit is configured to cause a shutdown of at least a portion of the personal electronic device in response to the monitored temperature exceeding a second threshold by at least one of: logging a shutdown event in a memory of the personal electronic device; shutting down at least a portion of the personal electronic device; and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature shutdown.
8. The personal electronic device of claim 1 wherein the personal electronic device is a wearable device.
7. The personal electronic device of claim 1 wherein the personal electronic device is a wearable device.
10. A personal electronic device comprising: a main printed circuit board having disposed thereon a power management unit configured to control a power regulator that powers the personal electronic device; one or more auxiliary circuits coupled to the main printed circuit board by one or more corresponding flexible printed circuits; and one or more temperature sensors each disposed on one of the flexible printed circuits; wherein the power management unit is configured to monitor the one or more temperature sensors, and to perform a shutdown of at least a portion of the personal electronic device in response to a monitored temperature or a rate of change of a monitored temperature exceeding a second threshold, the shutdown including providing one or more of visual, audible, or haptic feedback indicating an overtemperature shutdown to a user of the portable electronic device.
1. A personal electronic device comprising: a battery; a power regulator; a main printed circuit board having disposed thereon a power management unit configured to control the power regulator to power the personal electronic device from the battery; one or more auxiliary circuits coupled to the main printed circuit board by one or more flexible printed circuits corresponding to the one or more auxiliary circuits; and one or more temperature sensors, wherein each temperature sensor is disposed on one of the flexible printed circuits; wherein the power management unit is configured to monitor the one or more temperature sensors, provide a warning in response to a monitored temperature exceeding a first threshold, and to cause a shutdown of at least a portion of the personal electronic device in response to the monitored temperature exceeding a second threshold; and wherein the one or more temperature sensors are negative temperature coefficient resistors and the one or more negative temperature coefficient resistors are driven by a digitally programmable current source.
10. The personal electronic device of claim 1 wherein the power management unit is configured to cause a shutdown of at least a portion of the personal electronic device in response to the monitored temperature exceeding a second threshold by at least one of: logging a shutdown event in a memory of the personal electronic device; shutting down at least a portion of the personal electronic device; and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature shutdown.
17. A method of detecting and mitigating an electrical fault in a component of a personal electronic device, the method performed by a power management unit of the personal electronic device and comprising: monitoring a temperature or a rate of change of temperature of at least one temperature sensor disposed on a flexible printed circuit connecting a main printed circuit board of the personal electronic device to an auxiliary circuit of the personal electronic device; and providing a warning in response to the monitored temperature exceeding a first threshold, providing a warning further comprising: providing visual, audible, or haptic feedback to a user of the portable electronic device indicating an overtemperature warning.
12. A method of detecting and mitigating an electrical fault in a component of a personal electronic device, the method comprising: monitoring, by a power management unit of the personal electronic device, a temperature of at least one temperature sensor disposed on a flexible printed circuit connecting a main printed circuit board of the personal electronic device to an auxiliary circuit of the personal electronic device; providing, by a power management unit of the personal electronic device, a warning in response to the monitored temperature exceeding a first threshold, providing a warning further comprising: logging an overtemperature warning in a memory of the personal electronic device; and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature warning; and causing, by a power management unit of the personal electronic device, a shutdown of at least a portion of the personal electronic device in response to the monitored temperature exceeding a second threshold, causing a shutdown further comprising: logging a shutdown event in a memory of the personal electronic device; shutting down at least a portion of the personal electronic device; and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature shutdown.
19. A method of detecting and mitigating an electrical fault in a component of a personal electronic device, the method performed by a power management unit of the personal electronic device and comprising: monitoring a temperature or a rate of change of temperature of at least one temperature sensor disposed on a flexible printed circuit connecting a main printed circuit board of the personal electronic device to an auxiliary circuit of the personal electronic device; and causing a shutdown of at least a portion of the personal electronic device in response to the monitored temperature exceeding a second threshold, causing a shutdown further comprising: providing visual audible, or haptic feedback to a user of the portable electronic device indicating an overtemperature shutdown.
12. A method of detecting and mitigating an electrical fault in a component of a personal electronic device, the method comprising: monitoring, by a power management unit of the personal electronic device, a temperature of at least one temperature sensor disposed on a flexible printed circuit connecting a main printed circuit board of the personal electronic device to an auxiliary circuit of the personal electronic device; providing, by a power management unit of the personal electronic device, a warning in response to the monitored temperature exceeding a first threshold, providing a warning further comprising: logging an overtemperature warning in a memory of the personal electronic device; and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature warning; and causing, by a power management unit of the personal electronic device, a shutdown of at least a portion of the personal electronic device in response to the monitored temperature exceeding a second threshold, causing a shutdown further comprising: logging a shutdown event in a memory of the personal electronic device; shutting down at least a portion of the personal electronic device; and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature shutdown.
24. A personal electronic device comprising: a main printed circuit board having disposed thereon a power management unit configured to control a power regulator to power the personal electronic device from a battery; one or more auxiliary circuits coupled to the main printed circuit board by one or more corresponding flexible printed circuits; and one or more temperature sensors disposed on one or more corresponding flexible printed circuits; wherein the power management unit is configured to: monitor the one or more temperature sensors, provide a warning in response to a monitored temperature or a rate of change of a monitored temperature exceeding a first threshold, or cause a shutdown of at least a portion of the personal electronic device in response to the monitored temperature or the rate of change of the monitored temperature exceeding a second threshold; and provide one or more of visual, audible, or haptic feedback to a user relating to the provided warning or caused shutdown.
20. A personal electronic device comprising: a battery; a power regulator; a main printed circuit board having disposed thereon a power management unit configured to control the power regulator to power the personal electronic device from the battery; one or more auxiliary circuits coupled to the main printed circuit board by one or more flexible printed circuits corresponding to the one or more auxiliary circuits; and one or more temperature sensors, wherein each temperature sensor is disposed on one of the flexible printed circuits; wherein the power management unit is configured to monitor the one or more temperature sensors, and to perform at least one of: providing a warning in response to a monitored temperature exceeding a first threshold by at least one of logging an overtemperature warning in a memory of the personal electronic device and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature warning; and causing a shutdown of at least a portion of the personal electronic device in response to the monitored temperature exceeding a second threshold, by at least one of logging a shutdown event in a memory of the personal electronic device, shutting down at least a portion of the personal electronic device, and providing visual or audible feedback to a user of the portable electronic device, the visual or audible feedback indicating an overtemperature shutdown.


Claims 2-9 depend directly or indirectly from claim 1 and are, therefore, also rejected under Double Patenting, second paragraph for the reasons set above.

Claims 11-16 depend directly or indirectly from claim 10 and are, therefore, also rejected under Double Patenting, second paragraph for the reasons set above.

Claim 18 depends directly from claim 17 and is, therefore, also rejected under Double Patenting, second paragraph for the reasons set above.

Claims 20-23 depend directly or indirectly from claim 19 and are, therefore, also rejected under Double Patenting, second paragraph for the reasons set above.

Claims 25-29 depend directly or indirectly from claim 24 and are, therefore, also rejected under Double Patenting, second paragraph for the reasons set above.

Allowable Subject Matter
Claims 1-29 would be allowable if rewritten or amended or if a Terminal Disclaimer is filed to overcome the Double Patenting rejection, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 1, the prior art of record fails to disclose or suggest “the warning including one or more of visual, audible, or haptic feedback indicating an overtemperature warning to a user of the portable electronic device” in combination with other limitations of the claim. Claims 2-9 depend directly or indirectly from claim 1 and, therefore, would be also allowable at least for the same reasons set above.

Regarding to claim 10, the prior art of record fails to disclose or suggest “the shutdown including providing one or more of visual, audible, or haptic feedback indicating an overtemperature shutdown to a user of the portable electronic device” in combination with other limitations of the claim. Claims 11-16 depend directly or indirectly from claim 10 and, therefore, would be also allowable at least for the same reasons set above.

Regarding to claim 17, the prior art of record fails to disclose or suggest “providing a warning further comprising: providing visual, audible, or haptic feedback to a user of the portable electronic device indicating an overtemperature warning” in combination with other limitations of the claim. Claim 18 depends directly from claim 17 and, therefore, would be also allowable at least for the same reasons set above.

Regarding to claim 19, the prior art of record fails to disclose or suggest “a shutdown further comprising: providing visual audible, or haptic feedback to a user of the portable electronic device indicating an overtemperature shutdown” in combination with other limitations of the claim. Claims 20-23 depend directly or indirectly from claim 19 and, therefore, would be also allowable at least for the same reasons set above.

Regarding to claim 24, the prior art of record fails to disclose or suggest “provide one or more of visual, audible, or haptic feedback to a user relating to the provided warning or caused shutdown” in combination with other limitations of the claim. Claims 25-29 depend directly or indirectly from claim 24 and, therefore, would be also allowable at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838